Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latrenda Dinote Fleming appeals the district court’s order denying her self-styled Fed.R.Crim.P. 36 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Fleming, No. 1:10-cr-00449-AJT-1 (E.D.Va. filed Sept. 10, 2013; entered Sept. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*86fore this court and argument would not aid the decisional process.

AFFIRMED.